March 11, 2011


Mr. C. Charles Dippel
Andrews Kurth LLP
600 Travis, Suite 4200
Houston, TX 77002
Mr. Bill W. Russell
Bill W. Russell, P.C.
P.O. Box 4848
Victoria, TX 77903

RE:   Case Number:  09-0396
      Court of Appeals Number:  14-07-00225-CV
      Trial Court Number:  840243

Style:      REID ROAD MUNICIPAL UTILITY DISTRICT NO. 2
      v.
      SPEEDY STOP FOOD STORES, LTD.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov  or  call  (512)463-1312  ext.  41367.   (Justice
Guzman not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Beverly Kaufman|
|   |                   |
|   |Mr. Christopher A. |
|   |Prine              |